DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “two components of the damper are not are not restricted” in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, “such that it slows down movement” is indefinite because it is unclear what “it” refers to.  For examination purposes, “such that it slows down movement” is being interpreted to mean “such that the damper slows down movement”.

	Regarding claim 3, there is insufficient antecedent basis for “the triggering device”.

Regarding claim 7, there is insufficient antecedent basis for “the fully actuated position” and “the second switching point”.

	Regarding claim 8, there is insufficient antecedent basis for “the possible range”.

	Regarding claim 9, there is insufficient antecedent basis for “the dampening effect” and “the two possible directions of motion”.

	Regarding claim 10, claim 10 is indefinite because it is unclear if the other element is fixed and/or hinged to the contact feeler, the control valve member and the force transmission device or if the other element is fixed and/or hinged to the contact feeler, the control valve member or the force transmission device.  For examination purposes, the above limitation is being interpreted to mean the other element is fixed and/or hinged to the contact feeler, the control valve member or the force transmission device.

	Regarding claim 13, there is insufficient antecedent basis for “the triggering devices”.

	Regarding claim 14, there is insufficient antecedent basis for “the actuable position” and “the safety position”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al (US 2019/0389045), hereinafter Ishikawa.

Regarding claim 1, Ishikawa discloses a pneumatic nailer comprising 
a working piston (Fig. 2, item 13) configured for being connected to a driving plunger (Fig. 2, item 14) and configured for driving a fastener by means of compressed air (Para. 0052) which may be used when driving-in the working piston (Para. 0052); 
a safety device (Fig. 2, item 11) configured to be controlled by pressure in a control chamber (Para. 0057) the safety device configured to switch the pneumatic nailer from a trigger-ready state to a locked state (Para. 0057); and 
a control valve (Fig. 6, item 11, 11a) configured to control the pressure inside the control chamber (Para. 0057), the control valve comprising a control valve member (Fig. 6, item 11a) movable along an adjustment path and being coupled to a damper (Fig. 6, item 20, 21, 22).

Regarding claim 2, Ishikawa discloses the pneumatic nailer wherein the damper is coupled to the control valve member such that it slows down movement of the control valve member along at least one section of the adjustment path (Para. 0064, the damper 22 slows down movement of the control valve 11 by only allowing motion of the contact trip after a certain amount of time, therefore the control valve 11 does not move immediately after workpiece is contacted).

Regarding claim 3, Ishikawa discloses the pneumatic nailer wherein the triggering device comprises a contact feeler (Fig. 6, item 6) configured to move the control valve member to a fully actuated position when the pneumatic nailer is placed against a workpiece (Para. 0053) (Para. 0063).

Regarding claim 4, Ishikawa discloses the pneumatic nailer wherein the control valve member comprises a first switching point (Fig. 14, the control valve member is at the first switching point) at (Fig. 14, control valve member is deaerating the chamber), and wherein the damper is coupled with the control valve member so that, after removing the pneumatic nailer from the from a workpiece, the control valve member reaches a fully actuated position starting from the first switching point after expiration of a specified period of time (Para. 0064-0070) (Fig. 14, control valve member is in fully actuated position after control valve member reaches position of Fig. 14 and after time set by timer setting portion).

Regarding claim 5, Ishikawa discloses the pneumatic nailer wherein the pneumatic nailer comprises a main control line (Fig. 2, main control line is between control valve and head valve 2e) which must be aerated when a drive-in process is triggered (Fig. 2, main control line becomes aerated when control valve 11 is moved to first switching position), and wherein the control valve member comprises a second switching point at which time the control valve deaerates the main control line (Fig. 2, control valve member 11 is at second switching point and main control like is deaerated).

Regarding claim 6, Ishikawa discloses the pneumatic nailer wherein the pneumatic nailer comprises a main control line (Fig. 2, main control line is between control valve and head valve 2e) which must be deaerated when a drive-in process is triggered (Fig. 2, main control line becomes deaerated when control valve 11 is moved to first switching position of Fig. 2), and wherein the control valve member comprises a second switching point at which time the control valve aerates the main control line (Fig. 14, control valve member 11 is at second switching point and main control like is aerated in Fig. 14).

Regarding claim 7, Ishikawa discloses the pneumatic nailer wherein the damper is configured to be coupled to the control valve member such that a movement of the control valve member from the fully actuated position (Fig. 13, fully actuated position is when contact trip 6 has been depressed and damper 22 is not contacting contact trip 6) to the second switching point (Fig. 14, second switching point is when the control valve is moved) is not damped (Fig. 13 to Fig. 14, moving from position of Fig. 13 to position of Fig. 14 is not damped..

Regarding claim 8, Ishikawa discloses the pneumatic nailer wherein the damper comprises a slot hole (Fig. 2, damper 20, 21, 22 is located in slot hole) for relieving pressure in the damper, so that a relative movement between two components of the damper (Fig. 8, 21 and 22) are not are not restricted by the damper for the possible range of motion of the damper (Fig. 8-16, damper movement is not restricted).

Regarding claim 9, Ishikawa discloses the pneumatic nailer wherein the dampening effect by the damper is limited to one of the two possible directions of motion of the damper (Fig. 8, dampening effect, ie slowing down the motion of the contact trip, is limited to the up and down directions).

Regarding claim 10, Ishikawa discloses the pneumatic nailer wherein the damper comprises two elements (Fig. 8, item 21 and 22) movable relative to one another, whose relative motion is dampened by the damper, wherein one of the elements (Fig. 8, item 22d) is fixed and/or hinged to a part of the pneumatic nailer (Fig. 6, shaft 22d is fixed to the housing 17) which is fixed to the housing and the other element (Fig. 8, item 21) is fixed and/or hinged to the: (i) contact feeler (Fig. 8, item 6, damper element 21 is hinged to the contact feeler 6 because the damper element 21 rotates in and out of contact with contact feeler 6), (ii) control valve member, or (iii) a force transmission device configured to transmit a force from the contact feeler to the control valve member.

Regarding claim 11, Ishikawa discloses the pneumatic nailer wherein the damper is one of a linear damper and a rotary damper (Para. 0022-0023).

Regarding claim 12, Ishikawa discloses the pneumatic nailer wherein the damper is one of a fluid damper (Para. 0013) and a friction damper.

Regarding claim 13, Ishikawa discloses the pneumatic nailer wherein the safety device comprises a safety actuator (Fig. 8, item 19, 19b) which is switchable between an actuatable position (Fig. 13 and 14, safety actuator 19, 19b allows triggering device 12 to initiate a driving-in process), wherein the triggering device can initiate a driving-in process, and a safe position (Fig. 9 and 10, safety actuator 19, 19b prevents triggering device 12 from initiating driving-in process), wherein actuating the triggering devices will not initiate a driving-in process since the pressure in the control valve exerts a force on the safety actuator.

Regarding claim 14, Ishikawa discloses the pneumatic nailer wherein the safety actuator is moved from the actuatable position to the safety position when the pressure inside the control valve exceeds a predetermined pressure threshold (Para. 0075-0077).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishikawa (US 2018/0117748), Chen (US 5,522,532), and Puppala (US 2015/0165611).
inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731